Citation Nr: 0713487	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-02 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective earlier than April 13, 1999 for 
service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1966 to September 1968.  Service in Vietnam is 
indicated by the evidence of record.

The remote procedural history of the veteran's PTSD claim 
will be discussed in the Board's analysis below.

This appeal stems from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) which granted service connection 
for PTSD effective April 17, 1999.  


FINDINGS OF FACT

1.  PTSD was initially diagnosed in 1993.

2.  The veteran filed claims of entitlement to service 
connection for PTSD in July 1991 and in April 1994, both of 
which were finally denied in unappealed RO rating decisions.

3.  The veteran filed to reopen his claim of entitlement to 
service connection for PTSD on February 4, 1998.  That claim 
was granted by the RO.


CONCLUSION OF LAW

The criteria for an effective date of February 4, 1998 for 
the grant of service connection for PTSD have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (q), (r) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than the 
currently assigned April 13, 1999 for service connection for 
PTSD.  In essence, he disputes the RO's conclusion that PTSD 
was initially diagnosed as of that date.  Instead, he points 
to medical and other evidence indicating that PTSD existed 
and was diagnosed in 1993. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The veteran received complete notice VCAAA notice as to his 
earlier effective date claim via a letter from the RO dated 
September 1, 2005.  That letter informed the veteran as to 
evidence necessary to establish an earlier effective date 
(page 4).  
The letter also informed the veteran as to the relative 
responsibilities of himself and VA in identifying and 
securing such evidence (page 3).  The veteran was 
specifically informed: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
satisfied the "give us everything you've got pertaining to 
your claim" requirement contained in 
38 C.F.R. § 3.159(b)(1). 

The veteran responded almost immediately, via a communication 
dated September 9, 2005, that he had nothing further to 
submit.  It is clear from the veteran's communications that 
he is cognizant as to what is required of him and of VA.  
Moreover, the veteran has been ably represented by his 
service organization in this matter.  

 The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claim.  He has not indicated that he desired a hearing before 
the Board.

The Board will therefore proceed to a decision on the merits.


Pertinent Law and Regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

With respect to service connection claims which are granted 
following the submission of new and material evidence, 
governing regulation provides that the effective date of the 
award will be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii), (r) (2006).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2006); Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

Factual background

The Board believes that a brief recapitulation of the 
procedural history of this case will aid in an understanding 
of its decision.

The veteran initially filed a claim of entitlement to service 
connection for PTSD (described by him as "post Vietnam 
stress disorder") in July 1991.  That claim was denied in a 
May 1992 RO rating decision.  The veteran filed a notice of 
disagreement in February 1993, and the RO issued a statement 
of the case in March 1993.  The veteran filed a substantive 
appeal (VA Form 9) in December 1993.  
He was informed by the RO later that month that his appeal 
was untimely.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2006).

In April 1994, the veteran, acknowledging that his appeal was 
untimely, filed to reopen his PSD claim.  His claim was 
denied in a May 1994 RO rating decision.  The veteran was 
informed of that decision by letter from the RO dated 
November 1, 1994.  He did not disagree with that decision.

On February 4, 1998, the veteran again filed a claim of 
entitlement to service connection for PTSD.  His claim was 
again denied by the RO in an April 1998 rating decision.  The 
veteran filed a notice of disagreement in September 1998.    
After the receipt of additional evidence, the RO granted 
service connection for 
PTSD in a February 2002 rating decision.  A 100 percent 
disability rating was assigned, effective April 13, 1999.  
This appeal followed.



Discussion

As has been discussed above, the effective date of service 
connection is the date of claim or the date entitlement 
arose, whichever is later. 

With respect to the date of claim, the RO determined that the 
veteran filed to reopen his previously-denied claim of 
entitlement to service connection for PTSD on February 4, 
1998.  See the July 1998 statement of the case, page 1.  The 
veteran has not identified an earlier claim which was not 
finally decided.  Indeed, his representative wrote in a 
February 2005 statement "This claim originates from June 16, 
1998."  

After a careful review of the record, the Board concludes 
that the date of claim was indeed February 4, 1998.  The 
veteran's initial claim of entitlement to service connection 
for PTSD, filed in July 1991, was finally denied by the RO in 
May 1992.  He disagreed with that decision but failed to 
prefect an appeal, as he himself acknowledged  in April 1994.  
His next claim, filed in April 1994, was denied in an 
unappealed May 1994 rating decision.  His February 4, 1998 
claim was ultimately granted by the RO.  The Board has 
identified no unacted-upon claim for service connection for 
PTSD filed prior to that date.

The RO's assignment of an effective date of April 13, 1999 
was based on its conclusion that the initial diagnosis of 
PTSD was contained in an assessment of the veteran on that 
date by J.R.C., Ph.D., a private psychologist.  In essence, 
the RO determined that, notwithstanding the fact that the 
veteran's claim to reopen was filed on February 4, 1998, 
"entitlement arose" on April 13, 1999.  
 
For his part, the veteran contends that he had PTSD prior to 
1999.  He has submitted VA treatment records which indicate 
that he was seen for PTSD since 1993.  

The Board has carefully reviewed the medical evidence, in 
particular an April 2000 letter from N.M.P., M.D., a VA staff 
psychiatrist.  That letter indicates that the veteran 
"attended six weeks of PTSD intensive group therapy from 
August 9, 1993 through September17, 1993 and since then he 
has been coming to the PTSD outpatient clinic."   This 
appears to be congruent with other evidence of record dating 
back to 1993, during which time VA outpatient treatment 
records indicate that the veteran was a participant in the 
"PTS Recovery Program" with an assessment of PTSD.  

The Board is aware that there is other medical evidence which 
indicated that he did not have PTSD, such as a February 1994 
VA examination report in which the examiner stated that the 
veteran "does not meet the full criteria for PTSD".  
However, the evidence appears to be at least in equipoise on 
this point.  Giving the veteran the benefit of the doubt, the 
Board concludes that PTSD was diagnosed prior to the February 
4, 1998 claim.  Service connection is therefore granted as of 
the date of the veteran's reopened claim.   

It appears to some extent that the veteran is contending that 
because his psychiatric symptomatology existed prior to the 
assigned effective, he should be compensated therefor.  This 
amounts to an argument couched in equity.  However, the Board 
is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].  

The Board does not necessarily dispute that the veteran may 
have experienced symptoms of PTSD prior to the effective date 
of service connection which has been assigned above.  
However, the Board is obligated to apply the law as Congress 
has created it.  The law does not support the assignment of 
an effective date prior to February 4, 1998.  



Conclusion

In summary, for reasons and bases expressed above the Board 
concludes that an effective date of February 4, 1998 may be 
assigned for service connection for PTSD.  To that extent, 
the appeal is allowed.


ORDER

An effective date of February 4, 1998 for the award of 
service connection for PTSD is granted.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


